Bell, Chief Judge.
The Tax Commissioner of Chatham County issued tax fi. fas. against certain property of the appellee. The sheriff levied upon the property and gave notice of intent to advertise and sell the property to satisfy the fi. fas. The appellee filed an affidavit of illegality to these tax executions in the superior court. The trial court granted the appellee’s motion for summary judgment. Held:
An affidavit of illegality is an unavailable remedy to contest a tax execution for county taxes. Carreker v. Green & Milam, 183 Ga. 864 (189 SE 836); City of Carrollton v. Word, 215 Ga. 104, 106 (109 SE2d 37). Appellee’s remedy is by petition in equity in the superior court in the county where the property is assessed. Code § 92-6704. The judgment granting appellee’s motion for *766summary judgment is
Submitted January 4, 1971
Decided May 11, 1971.
Anton F. Solms, Jr., E. H. Gadsden, for appellant.
Corish, Smith, Remler & Moore, Julian F. Corish, for appellee.

Reversed.


Pannell and Deen, JJ., concur.